Citation Nr: 0913244	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-30 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether the RO properly reduced the evaluation assigned to 
service-connected prostate cancer, from 100 percent to 60 
percent, effective June 1, 2004.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from April 1965 to May 1969 
and from April 1970 to July 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In May 2005, this claim (and others) were remanded for 
additional development.  A hearing was held before RO 
personnel in March 2007.  A transcript of that hearing has 
been included in the claims file.  In July 2007, the claim 
was denied.  The appeal continues.  

As explained to the Veteran in a March 2009 letter, 
additional issues previously before the Board have been 
resolved.  The only claim left before for appellate 
consideration is as noted on the title page of this decision.  

In December 2008, the Veteran raised the issue of entitlement 
to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
This issue has not been properly developed or certified for 
appellate consideration.  It is referred to the RO for such 
further action as is deemed appropriate.  

It is also noted that the Veteran is separately service-
connected for erectile dysfunction secondary to prostate 
cancer.  




FINDINGS OF FACT

1.  By an October 2003 rating decision, the RO informed the 
Veteran that medical evidence reflected improvement in his 
prostate condition and that the RO proposed to reduce the 
prior evaluation from 100 percent to 60 percent disabling.  

2.  The Veteran's prostate disability is not productive of a 
current malignancy or persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy weakness, anorexia, 
weight loss, or limitation of exertion.  

3.  By rating decision in March 2004, the RO reduced the 
rating for the Veteran's prostate cancer to 60 percent 
disabling, effective June 1, 2004.  


CONCLUSION OF LAW

The reduction of the disability evaluation for prostate 
cancer to 60 percent disabling, effective June 1, 2004, was 
proper, and restoration of a 100 percent evaluation is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.105(e), 4.115a; Diagnostic Codes 
(DC) 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in June 2005 and 
November 2007) specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; (3) informing the Veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the Veteran to provide any information or evidence 
in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
March 2006 and November 2007.  



Whether the evaluation of the veteran's service- connected 
prostate cancer was properly reduced from 100 percent 
disabling to 60 percent disabling, 
effective June 1, 2004.

In an October 2003 rating action, the RO proposed reducing 
the rating for the veteran's prostate cancer from 100 percent 
disabling to 60 percent disabling based on the findings in a 
September 2003 VA examination.  The Veteran was notified of 
the RO's intent to reduce his 100 percent rating in a letter 
dated November 10, 2003.  In the letter, the Veteran was 
afforded the opportunity for a hearing and was given 60 days 
in which to submit additional evidence to show why his 
compensation payments should be continued at their present 
level.  See 38 C.F.R. § 3.105(e)(i) (2008).  The 100 percent 
rating had been assigned from November 14, 2002, during 
treatment of the prostate cancer.  The new rating was to be 
based on residuals.

In March 2004, the RO reduced the evaluation of the veteran's 
service-connected prostate cancer from 100 percent to 60 
percent disabling effective June 1, 2004, and, by a letter 
dated later that month, informed the Veteran of this 
decision.

The RO thus complied with the procedures required under 38 
C.F.R. § 3.105 for reducing the Veteran's disability rating 
by notifying him of his rights, giving him an opportunity for 
a hearing and time to respond, and making the reduction 
effective no sooner than permitted.  38 C.F.R. § 3.105(e) 
(2008).

Next, the Board will address whether VA has met its burden of 
proving that the reduction was warranted.

The Veteran's 100 percent rating for prostate cancer was made 
effective on November 14, 2002, and continued in effect until 
June 1, 2004.  Since the evaluation had not been in effect 
for five years or more, compliance with the provisions of 38 
C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. § 
3.344(c) (2008).  These provisions also do not apply to 
disabilities that have not become stabilized and are likely 
to improve.  Reexaminations reflecting improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c) (2008).

The Veteran's prostate cancer is evaluated under DC 7528 
relating to malignant neoplasms of the genitourinary system.  
Under this code, malignant neoplasms are evaluated as 100 
percent disabling.

In addition, the Board also notes that diseases of the 
genitourinary system, short of malignancy, may result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating code 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decision maker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Because the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a 
(2008).

With respect to renal dysfunction, requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular, warrants a 100 percent rating.  
Persistent edema and albuminuria with BUN of 40 to 80mg%; or, 
creatine 4 to 8mg%; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation 
of exertion, warrants an 80 percent evaluation.  Constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under DC 7101, warrants a 60 percent rating.  Albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension is 
at least 10 percent disabling under DC 7101, warrants a 30 
percent rating.  38 C.F.R. § 4.115a (2008).

With respect to Voiding dysfunction, the particular voiding 
condition is to be rated as urine leakage, urinary frequency, 
or obstructed voiding.

Urine leakage (continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence) 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day, warrants a 20 percent 
rating.  Requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day, warrants a 40 percent 
rating.  Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day, warrants a 60 percent rating.

Urinary frequency productive of daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night, warrants a 10 percent rating.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night, warrants a 20 percent rating.  
Daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating.

Obstructed voiding productive of symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year, warrants a noncompensable rating.  Marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of (i) 
post void residuals greater than 150 cc, (ii) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc/sec), 
(iii) recurrent urinary tract infections secondary to 
obstruction, (iv) stricture disease requiring periodic 
dilatation every 2 to 3 months, warrants a 10 percent rating.  
Urinary retention requiring intermittent or continuous 
catheterization, warrants a 30 percent rating.  38 C.F.R. § 
4.115a (2008).

With respect to urinary tract infection, poor renal function 
is rated as renal dysfunction.  Long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management, warrants a 10 percent rating.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management, warrants a 30 
percent rating.  38 C.F.R. § 4.115a (2008).

The medical evidence in this case shows that the Veteran was 
diagnosed with prostate cancer in October 2002.  In December 
2002, he underwent a radical prostatectomy.  

When examined by VA some months later, the examiner noted 
that the Veteran got up 4 to 5 times per nights to go to the 
bathroom.  He had urinary incontinence that required the use 
of pads that had to be changed 6 to 7 times per day.  He had 
a normal stream of urine, but there was some hesitance and 
dribbling.  

Subsequently dated VA outpatient treatment records dated 
through January 2007 show that the claimant was seen 
approximately every 6 months for follow-up of his prostate 
cancer surgery.  In April 2004, he reported urinary 
incontinence requiring the use of pads.  In November 2004, a 
history of urinary frequency was unchanged.  In May 2005, he 
denied voiding complaints except for occasional dysuria.  No 
unintentional weight loss was reported.  Genitourinary and 
urology records dated in July 2006 and January 2007 reflect 
that his prostate-specific antigen (PSA) had been 
undetectable.  The Veteran denied deep bone pain or 
unintentional weight loss in January 2007.  He continued to 
have stress leakage using 4-5 pads per day.  No discernable 
prostate tissue or indurations were noted.  The examiner 
assessed adenocarcinoma prostate, status post radical 
retropubic prostectomy with stress urinary incontinence and 
erectile dysfunction.  

At a personal hearing in March 2007, the Veteran reported 
that he was not being treated for prostate cancer at this 
time.  He stated that he disagreed with the reduction of his 
disability rating for prostate cancer in that the reasoning 
used by VA for the reduction did not reflect the true essence 
of the situation.  He said that VA is finding that since 
surgery, his cancer was gone, and he argued that there was no 
proof of that.  He said that there is no actual proof that 
the cancer is gone.  He did not feel that his condition had 
improved.  In fact, it had deteriorated.  He experienced 
problems with bladder control, and his social activities had 
deteriorated because of fear of such.  He contends that no 
one can actually say that his cancer is gone just because he 
was not being currently treated.  He pointed out that he had 
prostate cancer prior to his treatment for the condition.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 60 percent for the Veteran's service-connected 
prostate cancer is not warranted.  In order to warrant a 
higher evaluation, his medical records would need to indicate 
a current malignancy or persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  This is not 
indicated by the medical evidence contained in the veteran's 
claims file.  Thus a 100 percent rating for renal dysfunction 
is not warranted and there is no other applicable rating 
criteria which would support a rating in excess of 60 
percent.

For the foregoing reasons, the Board finds that the evidence 
supports the reduction of the rating for the veteran's 
service-connected prostate cancer from 100 percent to 60 
percent, effective June 1, 2004.  As such, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

The reduction of the disability rating for prostate cancer 
effective June 1, 2004, was proper, and restoration of a 100 
percent rating is not warranted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


